United States Court of Appeals
                      For the First Circuit

No. 06-1558

                    UNITED STATES OF AMERICA,

                       Plaintiff, Appellee,

                                   v.

                     MANUEL A. VEGA-SANTIAGO,

                      Defendant, Appellant.


                                 ERRATA

     The opinion   issued   on   February   21,   2008,   is   amended   as
follows:

     On page 6, line 1 of footnote 3, replace              the   citation
"32(i)(C)" with the citation "32(i)(1)(C)."